DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Although claims 7 and 10 have been indicated as drawn to a non-elected invention in the Office action mailed on 12/17/2020, the Applicant’s response still shows “(Original)” as the status identifier. Consequently, the status identifiers for claims 7 and 10 should be change to “(Withdrawn)”.

Claim Objections
Claims 5, and 6 are objected to because of the following informalities:  
In claim 5, depending upon claim 1, “a first constant current source” is introduced which has already been recited in claim 1.
In claim 6, depending upon claim 1, “a second constant current source” is introduced which has already been recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 6, 8, 11, 12, 14-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 2014/0152261) in view of Cooper et al. (US 8,547,064) and Allen et al. (US 2016/0003914).

Regarding claims 1, 5, and 6, Yamauchi et al. discloses a voltage detection circuit (see Fig. 36), comprising: a first terminal (element CV1, Fig. 36) for connecting to one end of a first voltage detection line through a first resistor (element RCV, Fig. 36), the first voltage detection line having another end connected to a cathode or an anode of a first individual battery (element CELL1, Fig. 36); a second terminal (element CBS1, Fig. 36) for connecting to the one end of the first voltage detection line without the first resistor; a first current generating circuit (element 222, Fig. 36) connected to the first terminal; and a voltage detector (elements 301, 302, Fig. 36) which detects a voltage of the first terminal and a voltage of the second terminal, wherein the voltage detector includes at least one first AD converter (element 212, Fig. 36) connected to the first terminal, and at least one second AD converter (element 212, Fig. 36) connected to the second terminal. 
Yamauchi et al. does not appear disclose the first current generating circuit including a first constant current source and a switch. Cooper et al. discloses a voltage detection circuit having a first current generating circuit including a first constant current source (element 129, Fig. 1) which extracts current from the first terminal (element VC1, 
Regarding claim 2, Yamauchi et al. discloses a voltage detection circuit, wherein the voltage detector outputs a voltage of the first AD converter and a voltage of the second AD converter (see Fig. 36).
Regarding claim 3, Yamauchi et al. discloses a voltage detection circuit, wherein the voltage detector converts the voltage of the first terminal and the voltage of the second terminal into digital values (see Fig. 36).
Regarding claim 8, Yamauchi et al. discloses a voltage detection circuit, further comprising: a third terminal (element CV2, Fig. 36) for connecting to one end of a second voltage detection line through a second resistor (element RCV, Fig. 36), the 

    PNG
    media_image1.png
    602
    869
    media_image1.png
    Greyscale

Regarding claim 11, Yamauchi et al. discloses a voltage detection circuit, further comprising a multiplexer (element 210, Fig. 36) which selectively transmits one of pairs of voltages to the voltage detector, the pairs of voltages being composed of a pair of the 
Regarding claim 12, Yamauchi et al. discloses a voltage detection circuit, further comprising a multiplexer (element 210, Fig. 36) which selectively transmits one of pairs of voltages to the voltage detector, the pairs of voltages including the pair of the voltage of the first terminal and the voltage of the second terminal and the pair of the voltage of the third terminal and the voltage of the fourth terminal, wherein the voltage detector detects the difference between the voltage of the third terminal and the voltage of the fourth terminal by detecting a difference between voltages in the one of pairs selectively transmitted by the multiplexer (see par. [0426]). 
Regarding claim 14, Yamauchi et al. discloses an abnormality detector, comprising: the voltage detection circuit; the first resistor; a fifth terminal (see annotated Fig. 36 above) for connecting to the one end of the first voltage detection line; a first connection path which connects the first terminal to the fifth terminal through the first resistor (see Fig. 36); a second connection path which connects the second terminal to the fifth terminal without the first resistor (see Fig. 36), and an abnormality determination circuit which detects connection abnormality of the first voltage detection line based on the voltage of the first terminal and the voltage of the second terminal (see par. [0029]). 

Regarding claim 16, Yamauchi et al. discloses an abnormality detector, wherein the abnormality determination circuit detects abnormality after a predetermined time until feed or draw of current is stopped and the voltage input into the abnormality detector is returned to a normal individual battery voltage value (see par. [0029]). 
Regarding claim 17, Yamauchi et al. discloses an abnormality detector, wherein after measurement of abnormality of one individual battery, the abnormality determination circuit sequentially determines abnormality of other individual batteries, and determines the abnormality of the one individual battery after determination of the abnormality of all of the other individual batteries (see par. [0029]). 
Regarding claim 18, Yamauchi et al. discloses an abnormality detector, wherein the voltage detection circuit includes a second voltage detection line having one end and another end, the another end being connected to a cathode or an anode of a second individual battery connected in series to the cathode of the first individual battery, and the abnormality determination circuit simultaneously determines abnormality of the first voltage detection line and abnormality of the second voltage detection line (see par. [0029]). 
Regarding claim 19, Yamauchi et al. discloses an abnormality detector, wherein the abnormality determination circuit determines abnormality after the current is drawn into the fifth terminal and then is feed from the fifth terminal (see par. [0029]). 

Regarding claim 21, Yamauchi et al. discloses a battery system, wherein the first current generating circuit feeds current into the first voltage detection line to detect abnormality of the first voltage detection line (see par. [0029]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laber et al. (US 8,797,043) discloses a system and method for detection of open connections between an integrated circuit and a multi-cell battery pack. Miyazaki et al. (US 8,384,353) discloses a battery pack having first and second voltage detection circuits. Hamaoka et al. (US 2014/0084867) discloses a battery capacity estimation system. Tomonaga et al. (US 2015/0054519) discloses a voltage detection device having first and second AD converters. Suzuki (US 2015/0077124) discloses an assembled battery module for detecting a disconnection based on voltages measured. Kanai et al. (US 2018/0043781 and US 2018/0052207) discloses a battery managing device having a voltage detecting unit.

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.
The Applicant argues that “the balancing switch 222 itself DOES NOT generate current. Therefore, the balancing switch 222 of Yamauchi does not correspond to the first current generating circuit of claim 1”. The examiner respectfully disagrees. On page 38, lines 4-15 of the Applicant’s own disclosure which describe the embodiment of Figure 13, the Applicant contradicts this argument by reciting: 
First current generating circuit 1371 includes a switch for short-circuiting the cathode and anode of first individual battery 11 through first resistor 41 in the sub-monitoring system. 
Second current generating circuit 1372 includes a switch for short-circuiting the cathode and anode of second individual battery 12 through second resistor 42 in the sub-monitoring system. 
The switch forming each of the current generating circuits including first current generating circuit 1371 and second current generating circuit 1372 is implemented by a metal oxide semiconductor field effect transistor (MOSFET), for example. 
These switches may also serve as cell balancing switches used in cell balancing of the individual batteries included in assembled battery 10. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
6/7/2021